              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CAROLINE ROSS,                   §
Plaintiff                        §
                                 §
VS.                              §
                                 § CIVIL ACTION NO. 5:18-cv-269
JUDSON INDEPENDENT               §
SCHOOL DISTRICT, DR. CARL A.     §
MONTOYA, ELIDA BERA, DR. MELINDA §
SALINAS, RENEE PASCHALL, RICHARD §
LAFOILLE,                        §
Defendants                       §

   DEFENDANTS’ OPPOSED MOTION TO STRIKE PLAINTIFF’S RESPONSE TO
       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
  ALTERNATIVE, DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE
REPLY AND TO EXCEED PAGE LIMITS AND REQUEST FOR EXPEDITED RULING

TO THE HONORABLE U.S. DISTRICT JUDGE:

        NOW COME Defendants, Judson Independent School District (“District”), Dr. Carl

Montoya, Elida Bera, Dr. Melinda Salinas, Renee Paschall and Richard LaFoille, in their

Individual Capacities (“Individual Defendants”) and file their Opposed Motion to Strike Plaintiff’s

Response to Defendants’ Motion for Summary Judgment, or in the Alternative, Motion for

Extension of Time to File Reply and to Exceed Page Limits (Dkt. No. 46). In support thereof, the

Defendants respectfully show as follows:

        1.        On May 24, 2019, Defendants filed their motion for summary judgment, which is

currently pending before the Court. Dkt. No. 32. On June 12, 2019, the Court issued an order to

show cause to Plaintiff because Plaintiff had failed to respond to Defendants’ motion for summary

judgment. Dkt. No. 33. After consideration of Plaintiff’s and Defendants’ response to the show

cause order (Dkt. Nos. 34, 38), the Court ordered Plaintiff’s response to Defendants’ motion for




Page 1 of 6
              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 2 of 6



summary judgment be filed on or before August 30, 2019. Dkt. No. 39.

        2.        On August 30, 2019, after requesting and receiving a multiple-month extension of

the response deadline in the local rules, Plaintiff filed her response (“Plaintiff’s Response”). Dkt.

No. 41. However, Plaintiff concurrently filed an opposed motion for extension of time, requesting

an additional 72 hours to file an amended response. Dkt. No. 40. On September 3, 2019,

Defendants filed an unopposed motion to extend time and request for expedited ruling, requesting

fourteen days from the date of the Court’s order on Plaintiff’s request for leave to amend her

response to file their reply. Dkt. No. 42.

        3.        On September 3, 2019, Plaintiff filed a Second Motion to Extend Deadline to File

her Responses to Docket #32 and for Leave to Amend Her Responses on August 31, 2019,

requesting the Court grant her until September 6, 2019 to file her responses. Dkt. No. 43. On

September 4, 2019, the Court issued an Order granting Plaintiff’s Opposed Motion to Extend

Deadline, (Dkt. No. 40), Defendants’ Unopposed Motion to Extend Time and Request for

Expedited Ruling (Dkt. No. 42), and Plaintiff’s Second Motion to Extend Deadline (Dkt. No. 43),

allowing Plaintiff to amend her response to Defendants’ Motion for Summary Judgment, or in the

Alternative, Plea to the Jurisdiction in Part, on or before September 6, 2019 and giving Defendants

until September 20, 2019, to file their reply. Dkt. No. 45.

        4.        After three additional months and several extensions, Plaintiff ultimately filed her

Responses to Defendants’ Plea to the Jurisdiction and Motion for Summary Judgment on

September 9, 2019, which is untimely, pursuant to the Court’s prior Order(s). Dkt. No. 46; see also

Dkt. No. 39, p. 2 (“No further extensions to respond to this motion for summary judgment will be

granted) and Dkt. No. 45. Plaintiff also did not move the Court for an extension, nor show good

cause and excusable neglect, as required by the Federal Rules. See Fed. R. Civ. P. 6 (b). It should




Page 2 of 6
              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 3 of 6



be stricken from the record accordingly. A court may not permit untimely filing unless there is

good cause shown and it “find[s] as a substantive matter ... that the failure to file on time was the

result of excusable neglect.” Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 897, 110 S. Ct. 3177,

3193 (1990)(internal citations omitted). In Lujan, the Supreme Court characterized the “excusable

neglect” obstacle as “the greatest of all”, which necessitates analysis of the asserted cause of the

failure and the movant’s culpability, irrespective of the equities or the consequences of the failure

to timely file. See id. In light of Plaintiff’s failure to make a motion, to show good cause or

excusable neglect, Defendants request that her untimely Response be stricken from the record.

        5.        Plaintiff’s untimely Response is also 102 pages long, and should be stricken from

the record for its flagrant violation of the local rules. Dkt. No. 46. Local Rule CV-7(e)(3) of the

District Court for the Western District of Texas provides: “Unless otherwise authorized by the

court, a response to a dispositive motion is limited to 20 pages.” Plaintiff’s response clearly

exceeds this page limit. Dkt. No. 46. Plaintiff also did not request leave from the court to exceed

her page limit. See id. Further, Plaintiff’s counsel failed to confer or attempt to confer with

Defendants’ counsel regarding any request to exceed the page limit for response to the motion for

summary judgment, pursuant to Local Rule CV-7(i) of the District Court for the Western District

of Texas. The Local Rule is clear, and it should be enforced. See Gulf Petro Trading Co. v.

Nigerian       Na’tl   Petroleum, 233   F.R.D.   492,   493   (E.D.   Tex.   2005)(reasoning     that

permitting motion to exceed page limit would “invite a paper war, with briefs, responses, replies,

and sur-replies of geometrically increasing length”). Neither the complexity nor the number of

issues addressed in this straightforward employment case justifies exceeding the page limit and

“[n]othing in the papers on file indicates that this case raises novel issues, which would require

extensive briefing.” Id. The Court may choose to enforce the page limit by striking the portions of




Page 3 of 6
              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 4 of 6



Plaintiff’s Response which exceed the page limit. See, e.g., Nat’l Architectural Prods. Co. v.

Atlas–Telecom Servs.—USA, Inc. No. 3:06-CV-0751, 2007 WL 2051125, at *3 (N.D. Tex. July

13, 2007) (“Because defense counsel has exceeded the page limit for reply briefs without leave to

do so, the court will consider only the information included in the first 10 pages of the respective

replies.”). The Court may enforce the page limit by striking Plaintiff’s Response in its entirety.

Rodgers v. Louisiana Bd. of Nursing, 665 Fed. Appx. 326, 328 (5th Cir. 2016).

        6.        Due to Plaintiff’s failure to timely respond to Defendants’ motion for summary

judgment after multiple extensions, or to make a motion showing good cause and excusable neglect

for her failure, coupled with Plaintiff’s failure to comply with the page limit set by the Local Rules,

Plaintiff’s response to Defendants’ motion for summary judgment should be stricken from the

record, in part or in its entirety. In the alternative, Defendants respectfully request that the Court

enforce its local rules and order Plaintiff to file a response which complies with LR CV-7 as to

page limits, and for which no further extensions are given. Failing that, should the court deem

Plaintiff’s untimely tome filed, Defendants request an additional 8 week extension of time from

the date of the Court’s ruling on this Motion to file their Reply to Plaintiff’s Response. Defendants

further, and reluctantly, request leave from the Court to exceed page limitations in the filing of

their Reply. Specifically, Defendants seek leave to file a 50-page reply, if necessary, to fully

address Plaintiff’s 102 page response to their motion for summary judgment.

                                          CONCLUSION

        WHEREFORE, PREMISES CONSIDERED, the Defendants pray that their Opposed

Motion to Strike Plaintiff’s Response to Defendants’ Plea to the Jurisdiction and Motion for

Summary Judgment be granted, and that the response be stricken from the record and not

considered for any purpose. In the alternative, Defendants pray that they be granted an 8 week




Page 4 of 6
              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 5 of 6



extension from the date of the Court’s Order on this motion to file their Reply to Plaintiff’s

Response to Plea to the Jurisdiction and Motion for Summary Judgment and further pray that they

be allowed to file a 50 page Reply, if necessary in, order to fully address Plaintiff’s 102 page

response and grant them any and all relief to which they have shown themselves justly entitled.

                                              Respectfully submitted,

                                              By:    /s/ Katie E. Payne
                                                     Katie E. Payne
                                                     State Bar No. 24071347
                                                     kpayne@wabsa.com
                                                     D. Craig Wood
                                                     State Bar No. 21888700
                                                     cwood@wabsa.com


                                              WALSH GALLEGOS TREVIÑO
                                              RUSSO & KYLE P.C.
                                              1020 NE Loop 410, Suite 450
                                              San Antonio, Texas 78209
                                              TEL. NO.: (210) 979-6633
                                              FAX NO.: (210) 979-7024



                             CERTIFICATE OF CONFERENCE

       I hereby certify that on September 16, 2019, the undersigned counsel attempted to confer
with Plaintiff’s Counsel regarding the contents of this motion. Plaintiff’s counsel did not respond.
Therefore, this motion is filed as opposed.


                                                     /s/ Katie E. Payne
                                                     Katie E. Payne




Page 5 of 6
              Case 5:18-cv-00269-HJB Document 47 Filed 09/16/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of September, 2019, a true and correct copy of the

foregoing motion was electronically filed with the Clerk of the Court using the CM/ECF system

and notification of such filing will be electronically sent to:

Laurence “Larry” Watts
Watts & Company, Lawyers, Ltd.
P.O. Box 2214
Missouri City, Texas 77459




                                                       /s/ Katie E. Payne
                                                       KATIE E. PAYNE




Page 6 of 6
